Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All of the previous rejections of record have been overcome by the amendment to claim 1.  The prior art fails to teach a sensor having a substrate comprising first and second pairs of source/drain regions with first and second gate spanning laterally between the source/drain regions and an interconnect structure underlying the substrate coupling the second source/drain regions and second gate regions together and a passivation layer forming first and second wells over the first and second gate electrodes and a sensing layer lining the substrate in the first and second wells, wherein the first gate electrode and the first source/drain regions partially define an ISFET and the second gate electrode and second source/drain regions partially define a VRFET and wherein the ISFET and VRFET as sharing similar structure except that the VRFET source/drain regions and gate electrode are electrically coupled together while the ISFET source/drain regions and gate electrode are not electrically connected together as defined by the instant specification.  The prior art also fails to teach an interconnect structure underlying a substrate and having two pairs of source/drain regions with respective first and second gate electrodes between the source/drain regions, wherein the interconnect structure electrically couples the second source/drain regions and the 
Cheng et al. (US 2014/0264467) teach a sensor comprising:
a substrate comprising a pair of first source/drain regions (106 and 104, Fig. 1, par. 15; substrate 114, Fig. 1) and a pair of second source/drain regions (BioFETs are arranged in array form which indicates that more than one BioFET is present and a second pair of source/drain regions are present, par. 56 and 58);
a first gate electrode underlying the substrate wherein the first gate electrode is laterally between the first source/drain regions (102 is the gate structure positioned laterally between the source/drain regions and is underlying the substrate, 114, Fig. 1, par. 15; gate structure is a gate electrode, par. 23) and a second gate electrode underlying the substrate and laterally between the second source/drain regions (BioFETs are arranged in array form which indicates that more than one BioFET is present and a second gate electrode with a relationship identical to the first source/drain regions is present, par. 56 and 58);
an interconnect structure underlying the substrate and defining conductive paths electrically coupled to the source/drain region and the second gate electrode (par. 14; Fig. 3, par. 24-25); 
a passivation layer over the substrate and defining a first well that overlies a first gate electrode (1302, Fig. 13, par. 49); and
a sensing layer lining the substrate in the first wells (plurality of receptors, 1402, Fig. 14, par. 50) and over the second BioFET device (par. 58).

Gabriel et al. (US 2007/0208243) teach a sensor comprising: 
a substrate comprising a pair of first source/drain regions and a pair of second source/drain regions (multiple sensors on a substrate, par. 82, Fig. 6; each sensor may be a sensor of Fig. 2A which has a pair of source and drain regions, par. 52 and 82; substrate, 5, Fig. 2A, par. 54);
a first gate electrode and a second gate electrode underlying the substrate, wherein the first gate electrode is laterally between the first source/drain regions and the second gate electrode is laterally between the second source/drain regions (each FET has a gate electrode that is placed laterally between the source and drain electrodes, Fig. 2A);
electrical connection coupling the second source/drain regions and the second gate electrode together (illustrated in Fig. 2A, par. 55); 
a housing layer over the substrate and defining a first well and a second well, wherein the first and second wells respectively overlie the first and second gate electrodes (wells included in housing, 21 which define first and second wells overlying 
a sensing layer lining the substrate in the first and second wells (recognition material lining the substrate in first and second wells, 7, Fig. 2A, also illustrated in Fig. 6, par. 60).  Gabriel et al. fail to teach the electrical connection electrically shorts the second source/drain regions together and the first gate and first source/drain regions defining an ISFET where the first gate, first source and first drain are not electrically coupled together and the second gate and second source/drain regions defining a VRFET wherein the second gate, second source and second drain are electrically coupled together.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641